Citation Nr: 1228204	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  06-05 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for allergic rhinitis, sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 1999 to July 2004. 

This matter came to the Board of Veterans' Appeals (Board) from a July 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in September 2011 for further development.  A review of the record shows that the RO has complied with all remand instructions by obtaining VA treatment records from McAllen, Texas VA Outpatient Clinic and San Antonio, Texas VA medical center, providing a VA examination, and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran testified at a July 2011 Board video conference hearing.  A transcript is of record.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, the Board does not find an indication in the record that reasonably raised a claim of entitlement to a TDIU.   

In the July 2004 rating decision, the RO granted service connection for allergic rhinitis, sinusitis and assigned a noncompensable rating, effective July 2004.  The Veteran appealed the initial disability rating assigned.  In October 2006, the Decision Review Officer (DRO) assigned a 10 percent disability rating, effective July 2004.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

The Veteran's service-connected is not manifested by polyps. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected allergic rhinitis, sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97 and Code 6522 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  


The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in March 2004.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in March 2006, June 2007 and May 2009, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the March 2006, June 2007 and May 2009 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in October 2006, August 2007, July 2009 and June 2012 supplemental statements of the case, following the provision of notice in March 2006, June 2007 and May 2009.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained VA treatment records; reviewed the Veteran's virtual VA file and found nothing pertinent to the claim; assisted the Veteran in obtaining evidence; afforded the Veteran VA examinations in September 2006, January 2009 and September 2011; and afforded the Veteran the opportunity to give testimony at a July 2011 Board video conference hearing.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected allergic rhinitis, sinusitis warrants a higher disability rating.  At the 
July 2011 Board video conference hearing, the Veteran testified to the following symptoms: obstruction in both nostrils, difficulty breathing, keeping his mouth open, and sleeping problems.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.    

The Veteran's service-connected allergic rhinitis, sinusitis has been rated by the RO under the provisions of Diagnostic Code 6522.  Under this regulatory provision, a 10 percent rating is warranted for allergic or vasomotor allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

An August 2004 VA x-ray report shows sinuses were clear.  There was no evidence of sinusitis.  No bony destructive lesions were noted.  There were no soft tissue masses identified.  The impression was negative plain film studies.

A September 2004 VA treatment report shows no masses in posterior nasopharyngeal, no polyposis or purulence seen.  There were no superficial vessels in Little's or Woodruff's areas on septum.  The assessment was epistaxis, most likely secondary to improper nasal steroid use.

A June 2005 VA operation report shows that preoperative and postoperative diagnoses were nasal airway obstructions.

An October 2005 VA treatment record reveals that the Veteran complained that his nose "feels stuffy all the time" and that he had to breathe through his mouth.  He had a nosebleed almost everyday.  He applied saline and steroid solution, but to no avail. 

A January 2006 VA treatment record shows that the Veteran complained of nasal congestion.  It was noted that there was no nasal mucosa discharge, septum was straight and that there were no polyps.

An April 2006 VA treatment record shows chronic problem with nasal congestion.

On VA examination in September 2006, the Veteran complained of nasal obstruction and nose bleeds.  The VA examiner found that the Veteran's nostrils were 90 percent obstructed on both sides with severe mucosal inflammation without any exudates noted.  The VA examiner diagnosed chronic vasomotor rhinitis. 

The Veteran was afforded a VA examination in January 2009.  The VA examiner found no signs of nasal obtrusion and no polyps.  Instead, he found that with rapid inspiration through the nose, there was nasal alar valve collapse, suggesting an anatomic narrowing or cartilagenous weakness of the nasal valve area.  The VA examiner noted that the nasal examination was normal with no signs of allergic rhinitis. 

A February 2010 VA treatment record showed right side nostril with 70 percent obstruction due to edematous mucosa and turbinate.

When the Veteran was afforded another VA examination in September 2011, the VA examiner checked the appropriate box to confirm a diagnosis of allergic and vasomotor rhinitis.  He did not check the appropriate box to indicate that the Veteran had bacterial or granulomatous rhinitis.  When asked if there were greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, and whether there was complete obstruction on one side due to rhinitis, the VA examiner marked to appropriate box to indicate "no".  The response was the same when asked whether there was nasal polyps and whether the Veteran had granulomatous conditions.  

A rating in excess of 10 percent is not warranted.  Overall, various VA treatment records show no medical evidence of polyps.  Turing to other Diagnostic Codes for rhinitis, the Board notes that there is no medical evidence of either bacterial rhinitis or granulomatous rhinitis to warrant higher ratings under Diagnostic Codes 6523 and 6524, respectively. 

Staged ratings are not of application since the Veteran's rhinitis, sinusitis is adequately contemplated by the 10 percent rating during the entire time period in question.  The preponderance of the evidence is against the claim for evaluation in excess of 10 percent for rhinitis, sinusitis.  Should the disability increase in severity in the future, the Veteran may always file a new claim for an increased rating.  
 

Extraschedular Evaluation

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.



ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


